Case 15-29277        Doc 38      Filed 02/21/19    Entered 02/21/19 11:28:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29277
         Rafie Fields
         Jessie Fields
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2015.

         2) The plan was confirmed on 01/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,296.92.

         10) Amount of unsecured claims discharged without payment: $21,546.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-29277        Doc 38      Filed 02/21/19    Entered 02/21/19 11:28:20                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $10,229.50
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $10,229.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $523.37
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,523.37

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY INVESTMENTS             Unsecured            NA       8,795.99         8,795.99        879.60        0.00
 CERASTES LLC                    Unsecured         700.00      1,230.61         1,230.61        123.06        0.00
 CHECK N GO                      Unsecured           0.00        273.85           273.85          27.39       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         400.00      3,999.60         3,999.60        399.96        0.00
 ILLINOIS TITLE LOANS INC        Unsecured           0.00      1,650.04         1,650.04           0.00       0.00
 ILLINOIS TITLE LOANS INC        Secured        1,000.00       1,000.00         1,000.00      1,000.00      21.32
 ILLINOIS TITLE LOANS INC        Unsecured           0.00        650.04           650.04          65.00       0.00
 AMERICOLL INC/EDWARD AMB SVS Unsecured             55.00           NA               NA            0.00       0.00
 ATG CREDIT/NAPERVILLE RADIOLOG Unsecured          146.00           NA               NA            0.00       0.00
 ATG CRED/METRO ADV RADIOLOGY Unsecured             50.00           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured         335.00           NA               NA            0.00       0.00
 CHASE                           Unsecured      2,000.00            NA               NA            0.00       0.00
 CMRE/WEST SUB MED CTR           Unsecured         404.00           NA               NA            0.00       0.00
 COMMONWEALTH FINANCIAL SYST Unsecured             163.50           NA               NA            0.00       0.00
 CONVERGENT OUTSOURCING/COMC Unsecured             384.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CO L/SPRINT Unsecured           601.00           NA               NA            0.00       0.00
 FIRSTSOURCE ADV/MARIANJOY MED Unsecured            50.00           NA               NA            0.00       0.00
 ILLINOIS CASH ADVANCE           Unsecured         350.00           NA               NA            0.00       0.00
 LOYOLA UNIVERSITY MEDICAL CEN Unsecured           296.00           NA               NA            0.00       0.00
 MED BUSI BUR                    Unsecured         154.00           NA               NA            0.00       0.00
 METRO ADV RAD SRVS              Unsecured          93.79           NA               NA            0.00       0.00
 MNET FIN INC                    Unsecured         180.00           NA               NA            0.00       0.00
 PORT REC ASSOC/WRLD FIN NETWR Unsecured           296.00           NA               NA            0.00       0.00
 WEST SUBURBAN HOSPITAL          Unsecured         435.45           NA               NA            0.00       0.00
 WEST SUBURBAN MEDICAL CENTER Unsecured            236.00           NA               NA            0.00       0.00
 TITLE MAX OF ILLINOIS           Unsecured            NA         235.11           235.11          23.51       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-29277        Doc 38   Filed 02/21/19    Entered 02/21/19 11:28:20                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim         Claim        Principal      Int.
 Name                             Class   Scheduled       Asserted      Allowed         Paid         Paid
 TITLE MAX OF ILLINOIS        Secured        3,100.00        3,100.00      3,100.00      3,100.00      66.29


 Summary of Disbursements to Creditors:
                                                           Claim            Principal               Interest
                                                         Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                 $0.00
       Mortgage Arrearage                                   $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                          $4,100.00          $4,100.00                $87.61
       All Other Secured                                    $0.00              $0.00                 $0.00
 TOTAL SECURED:                                         $4,100.00          $4,100.00                $87.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00               $0.00
        Domestic Support Ongoing                            $0.00                $0.00               $0.00
        All Other Priority                                  $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $16,835.24             $1,518.52                 $0.00


 Disbursements:

         Expenses of Administration                          $4,523.37
         Disbursements to Creditors                          $5,706.13

 TOTAL DISBURSEMENTS :                                                                     $10,229.50




UST Form 101-13-FR-S (9/1/2009)
Case 15-29277        Doc 38      Filed 02/21/19     Entered 02/21/19 11:28:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
